Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 19, 2016

                                      No. 04-16-00067-CV

                          IN THE INTEREST OF A.M., A CHILD,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CI-09974
                         Honorable Martha B. Tanner, Judge Presiding


                                         ORDER
      Appellant’s brief was originally due July 13, 2016. On July 11, 2016, appellant requested
a two-week extension of time to file the brief. Appellee filed a motion opposing the requested
extension. By separate order, we granted appellant’s request for an extension of time and
ordered appellant to file the brief on or before July 27, 2016.

       In addition to opposing appellant’s first extension of time to file the brief, appellee asks
that we dismiss the appeal, we assume for want of prosecution for failing to file the brief by the
original deadline. We DENY appellee’s motion to dismiss the appeal.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court